Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Guynn on February 11, 2021.

The application has been amended as follows: 
IN THE CLAIMS:
1. A propulsion system for an aircraft, the propulsion system comprising: 
a core, 
an internal fixed structure secured to the core and arranged around the core, and 
a nacelle surrounding the core and the internal fixed structure, in which a secondary flow path is delimited between the internal fixed structure and the nacelle, 
wherein the internal fixed structure has a slot which permits fluidic communication between the secondary flow path and a compartment defined between the internal fixed structure and the core,
 forward aft of the slot, wherein the slot is defined by a gap between the front panel and the rear panel, 
wherein spacers, arranged across the slot are fixed to the front panel and to the rear panel, 
wherein the front panel comprises an interior wall radially inward of an exterior wall facing 
wherein, at a rear end of the front panel, the interior wall  comprises an inclined plane which extends to the exterior wall, 
wherein the rear panel is formed by a single wall and comprises a front part wherein the front part is radially inward and axially forward of the rear part;

wherein the spacers are fixed between the rear end of the front panel and the front part of the rear panel.  
3. The propulsion system according to claim 1, wherein the exterior wall comprises a front plate extending forward from aftward from the junction zone to the rear end.  
4. [[An]] The aircraft comprising [[a]] the propulsion system according to claim 1.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Claims dependent thereon are allowable for at least the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689.  The examiner can normally be reached on Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KATHERYN A MALATEK/            Examiner, Art Unit 3741